OPINION — AG — (1) IF, BECAUSE OF SOME ROAD WORK, IT BECOME NECESSARY TO MOVE OR RELOCATE A RURAL WATER LINE PREVIOUSLY INSTALLED UPON A STATE OR COUNTY HIGHWAY RIGHT OF WAY, THE RURAL WATER DISTRICT OWNING SUCH LINE SHOULD BEAR THE COST OF REMOVING OR RELOCATING SAME.  (2) IF A RURAL WATER LINE IS DAMAGED BY A STATE OR COUNTY OFFICER OR EMPLOYEE WHEN ENGAGED IN REPAIRING, MAINTAINING, OR CONSTRUCTION A STATE OR COUNTY HIGHWAY, THE RURAL WATER DISTRICT THAT OWNES SAID WATER LINE MUST BEAR THE EXPENSE OF REPAIRING SAME.  (3) A RESOLUTION, RULE AND REGULATION OR AN EASEMENT GRANTED BY THE STATE OR COUNTY TO A RURAL WATER DISTRICT FOR THE PURPOSE OF LAYING ITS WATER LINE ON A STATE OR COUNTY HIGHWAY RIGHT OF WAY MAY AND SHOULD CONTAIN PROVISIONS WHICH CLEARLY SET FORTH THE RESPONSIBILITY REGARDING ANY COST OR EXPENSES OF REPAIRING OR RELOCATING A RURAL WATER DISTRICT'S WATER LINES. HOWEVER, SAID PROVISIONS MAY NOT BE CONTRARY OR INCONSISTENT WITH THE PERTINENT STATUTORY PROVISIONS AND PRINCIPLES OF LAW SET FORTH HEREIN, NOR CREATE LIABILITY FOR DAMAGES ON BEHALF OF THE STATE OR COUNTY WHERE NO SUCH LIABILITY EXISTS UNDER THE LAW. CITE: 82 O.S. 1963 Supp., 1301-1321 [82-1301] — [82-1321], 69 O.S. 1961 57 [69-57] 82 O.S. 1963 Supp., 1309 [82-1309], 69 O.S. 1961 4 [69-4], 69 O.S. 1961 7 [69-7], 69 O.S. 1961 325 [69-325], (LEE COOK)